United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0058
Issued: June 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from a May 4, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated April 3, 3018, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUES
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 2, 2018 appellant, then a 56-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained bilateral carpal tunnel syndrome and bilateral wrist
1

5 U.S.C. § 8101 et seq.

sprains due to factors of her federal employment. She noted that she first became aware of her
claimed conditions on December 21, 2017 and realized their relation to her federal employment
on December 27, 2017. Appellant did not stop work.
By development letter dated January 16, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish the claim. It advised her of the type of medical and factual
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to respond.
In response, appellant provided an undated statement describing repetitive upper extremity
activities while sorting, casing, and delivering mail over a 17-year period. She attached an official
position description and her hand-drawn diagrams of postal equipment.
Appellant also submitted medical evidence consisting of a report dated December 27, 2017
in which Dr. William C. Ferguson, a treating physician Board-certified in emergency medicine,
noted her history of bilateral wrist pain for approximately one month, worsened that day when she
felt sharp pain in both wrists when she attempted to lift a tray while at work. She denied acute
trauma. On examination Dr. Ferguson observed bilaterally positive Tinel’s signs at the wrist. He
diagnosed bilateral wrist strains and bilateral carpal tunnel syndrome, “aggravated by repetitive
use of wrist then attempting to lift reported heavy tray.” Dr. Ferguson prescribed medication and
bilateral wrist splints.
In a statement dated January 17, 2018, A.M., an employing establishment health and
resource management specialist, contended that appellant’s conflicting histories of injury cast
doubt on the validity of her claim. Appellant had advised Dr. Ferguson that she injured her wrist
lifting a heavy tray, but described a repetitive overuse condition in her statement to management.
By decision dated April 3, 2018, OWCP accepted that the implicated employment events
had occurred as alleged. It denied the claim, however, finding that the medical evidence of record
did not explain how and why the accepted employment duties would have caused or contributed
to the development of bilateral carpal tunnel syndrome or bilateral wrist sprains.2
On May 1, 2018 appellant requested reconsideration. She contended, in her letter dated
April 27, 2018, that she had performed repetitive hand motions at work for 17 years. Appellant
noted that she had “enclosed medical information.” However, no additional medical evidence of
record accompanied her request for reconsideration.
By decision dated May 4, 2018, OWCP denied appellant’s request for reconsideration of
the merits of her claim, finding that the evidence submitted was insufficient to warrant a merit
review of its April 3, 2018 decision.

2
OWCP noted that, if appellant attributed the claimed conditions to lifting a tray of mail on December 21, 2017,
she should file a traumatic injury claim (Form CA-1).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought.4 If it chooses to grant reconsideration, it reopens and reviews
the case on its merits.5 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her reconsideration request, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, and she did not advance a new and relevant legal argument not
previously considered.
Accordingly, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(3).
With her reconsideration request, appellant submitted her supplemental statement in which
she asserted that repetitive hand motions at work had caused the claimed bilateral wrist conditions.
This evidence, while new, is not relevant to the underlying medical issue of causal relationship.7
Evidence which does not address the particular issue under consideration does not constitute a
basis for reopening a case.8 Appellant’s supplemental statement cannot qualify as medical
evidence establishing a causal relationship between her diagnosed conditions and the employment
factors as lay opinions have no probative value on medical issues.9 She also noted that she had
3
20 C.F.R. § 10.608(b)(3); see also H.H., Docket No. 18-1660 (issued March 14, 2019); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
4

Id. at § 10.607(a).

5

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

6

Id. at § 10.608(b); H.H., supra note 3; E.R., Docket No. 09-1655 (issued March 18, 2010).

7

B.E., Docket No. 18-0849 (issued January 7, 2019); W.C., Docket No. 15-1878 (issued January 6, 2016); see
James A. Long, 40 ECAB 538 (1989).
8

See F.B., Docket No. 18-1039 (issued December 6, 2018).

9
See Don A. Bergau, Docket No. 05-944 (issued July 7, 2005); Susan M. Biles, 40 ECAB 420 (1988) (where the
Board held that the statement of a layperson is not competent evidence on the issue of causal relationship).

3

“enclosed medical information” with her request for reconsideration. However, no additional
medical evidence was received. Thus, appellant is also not entitled to a review of the merits of her
claim based on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal appellant contends that her work duties must have caused the claimed bilateral
wrist conditions as she only performed repetitive upper extremity movements while at work.
However, as explained above, the Board lacks jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 14, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

